DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I: claims 1-8, drawn to a duck call wherein at least one of a sounding portion and a mouthpiece body have an outer wall with an internal infill pattern, the internal infill pattern having at least one cross-sectional lattice structure with a repeating pattern of voids.
Species II: claims 9-16, drawn to a duck call wherein at least one of a sounding portion and a mouthpiece body have an outer wall with a non-homogenous infill stratified such that a density and a stiffness of the sound and/or the mouthpiece body vary along an axis of the duck call thereby altering a tone or sound producible by the sounding portion.
Species III: claims 17-20, drawn to a duck call wherein a portion of a mouthpiece body or the sounding portion have an infill that has a density below a specific gravity of 1.  
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. For example, Species I claims at least one of a sounding portion and a mouthpiece body having an outer wall with an internal infill pattern having at least one cross-sectional lattice structure but not having a non-homogenous infill or an infill that has a density below a specific gravity of 1. Species II claims at least one of a sounding portion and a mouthpiece body having an outer wall with a non-homogenous infill but not an outer wall with an internal infill pattern having at least one cross-sectional lattice structure or an infill that has a density 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no generic claims. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/MADELINE L DOUGLAS/Examiner, Art Unit 3644                                                                                                                                                                                                        



/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644